Carpenter, J.
Plaintiff brought this suit under the statute authorizing treble damages for trespass, and recovered a judgment in the court below. The facts are as follows:
The trespass consisted in cutting timber on certain land. The original owners of the land were the trustees of the estate of Francis Palms, deceased. The taxes assessed against the land had not been paid for several years. The land had been sold for the nonpayment of said taxes and bid off to the State, and at the time of the alleged trespass the time for redemption had expired. After the trespass was committed, defendant purchased the title of the State and obtained a deed. Still later plaintiff bought the title of the trustees of the Palms estate, and procured an assignment of their right of action against defendant. Defendant insists that under these facts the learned trial judge erred in not directing a verdict in his favor. His contention does not rest upon the ground that he acquired the title of the State after the trespass was committed, for *105this circumstance was immaterial (see Huron Land Co. v. Robarge, 128 Mich. 686), but he does insist that the right of action for the trespass belonged to the State and not to the original owner of the land.
Plaintiff denies that the right of action belonged to the State, and insists that, notwithstanding the purchase by the State, the right of action for the trespass belonged to the original owner of the land. He contends that the State takes the title of the land only “for the purpose of securing its lien and collecting its revenues.” In Hickey v. Rutledge, 136 Mich. 128, this same contention was made, and it was supported by substantially the same arguments advanced by plaintiff. Our decision in that case denied this contention and overruled these arguments. We there held that the right of action for a trespass committed on State tax land continued in the State, notwithstanding the fact that it had, after the trespass was committed, transferred its title (thereby obtaining full payment for its tax lien and charges) to the trespasser himself. Plaintiff insists that that decision is not controlling, because there the controversy arose between the State and the trespasser, while here it arises between the original owner' of the fee and the trespasser. We think this distinction altogether unimportant. According to our decision in Hickey v. Rutledge, the State could in the case at bar recover against defendant, upon the ground that at the time the trespass was committed it was the owner of the property. It would be in direct conflict with this decision to hold that the trustees of the Palms estate might also recover as the owners of the property. We cannot sustain plaintiff’s contention without deciding that the right to recover damages for cutting timber on State tax lands belongs in all cases to the original owner of the title, and not to the State. Such a holding is not only forbidden by Hickey v. Rutledge, supra, but it would obviously be disastrous to the.State’s interests, and would tend to defeat the purpose of the tax law.
Plaintiff also contends that there is no proof of the reg*106ularity of the proceedings by which the State acquired title. These proceedings were introduced in evidence. No irregularity was pointed out, and no objection made to them. We therefore feel forced to assume that they disclosed no irregularity which affected the title. It follows, therefore, that the trial court erred in refusing to direct a verdict in defendant’s favor.
Judgment will be reversed, and a new trial ordered.
Moore, C. J., and McAlvay, Montgomery, and Ostrander, JJ., concurred.